BISTLINE, Justice,
dissenting.
It is a sad commentary on the state of the judiciary when a majority opinion on its face appears to be on the ludicrous side. If it is indeed so, that is most unfortunate. If it is not ludicrous, then, on the other hand, those who say that it is are open to like criticism for such a poor assessment.
*1059To begin with, Alan G. Shepard, C.R. Donaldson, Robert E. Bakes, Robert C. Huntley, and Stephen Bistline are not the Idaho Supreme Court. Individually each is nothing but a person. Because each has been elected to the office of justice of the Supreme Court of Idaho, collectively, as five justices, they constitute the Supreme Court of Idaho. What the Court does is done in its official capacity. If it is not done in performance of the office of the Supreme Court, it is legally a zero. It is no less with those individuals who are elected to the office of district judges. As individuals they have no official capacity. But, in holding the office of district judge, each exercises certain functions of the office of judge, and also of the district court itself.
It is bewildering that three members of this Court, constituting a majority and thus speaking for the Court, rationalize that a person who is elected (or appointed in case of vacancy) to the office of prosecutor, can all at the same time while prosecuting criminals and advising county officials with authority to, as prosecutor, make contracts with cities, then, as an individual, reap and retain for himself personally monies earned under that contract. By virtue of the office, he is receiving the salary which is set by the legislature. It is all the compensation which he, as an individual, can be paid for that office. He cannot enjoy the benefits of a private legal practice. He owes to the county complete fealty — which means any legal work he does will be attributable to his duties and functions as a prosecutor.
The brief submitted to us on behalf of the Kootenai County Prosecutor urges upon us the monstrous proposition “that any monies he was paid for his representation were lawfully earned by him, were his private funds, were not public assets, and did not constitute ‘fees’ as contemplated by I.C. § 31-3101.” Respondent’s Brief, p. 2. By the word “him,” as viewed in context with the contention that monies earned were his private funds, it is made abundantly clear that the quoted language is. arguing that the contract with the cities is a personal, i.e., individual agreement, i.e., Glen Walker’s agreement with the cities. The brief points to the county resolutions as sources of authority. We should in due time examine those resolutions, but only after first reading, I.C. § 31-3113. It does not mention a Glen Walker. In three places it does mention a prosecuting attorney. Prosecuting attorney, of course, as discussed supra, is an office, not a person. The statute is clear that in Kootenai County that office is “required to devote full time to the discharge of the duties” of the office. How do I know it is so clear? Because, as the late and great Sam Ervin said, “I have a reasonable acquaintance with the mother tongue.”
Now we turn to County Resolution No. 85-19, dated April 23, 1985. The first sentence is all that needs to be read to discard that resolution from any further consideration. It reads:
Whereas the Kootenai County Board of Commissioners has considered the question of the County Prosecutor’s private contracting for the handling of city misdemeanors; ____
From where and whom these county commissioners got the absurd notion that a fulltime prosecutor can make private contracts for rendering legal services, while I can guess, and probably accurately, I really do not care to know or do not need to know. The resolution on its face flies directly into the teeth of the statute, and has no validity whatever.
To the credit of the district judge in his grant of summary judgment, he reviewed the issue before him much as I do, i.e., giving recognition to the necessity of observing the distinction between the office and the person. He reasoned, however, that:
By creating the “full time” exception to 31-3113, the Legislature allowed the person who held the office of prosecuting attorney to enter a contract with a city for private employment as a city attorney. The resulting contract was not between the prosecuting attorney (as a public officer) and the city. Instead, the occupant of the office of prosecuting attorney entered such contract as a private attorney.
*1060R., p. 201 (emphasis added).
While unable to see how the district judge can read into the statute language which simply is not there, his ruling for the prosecutor, wholly ignored in the majority opinion, is less offensive than the majority’s ratio decidendi, which, as I read it, is found in the language that “no prosecutor in his right mind would enter into such a contract to take on additional duties for no compensation.” This is indeed strange language flowing from the mouths of those in the majority who two or three years ago did not question their own soundness of mind in committing this Court to assuming the additional duties of writing decisions for the United States District Courts, and the Court of Appeals, Ninth Circuit — all for no additional compensation.1 Of that I made complaint at the time — not lamenting so much the additional free work done for the benefit of courts better paid than this, but because we had and continue to have in the Idaho court system cases of sufficient number to occupy our time and efforts.
The fallacy of the majority’s reasoning is in failing to recognize that public service is public service, and if the prosecutor’s budget is sufficient to handle the prosecutions of the small cities’ misdemeanors, well and good, and presumably what the cities pay for the service rendered will go into a proper county fund which will be used to help replenish the prosecutor’s budget. There is not here any problem. If, however, the individual holding the office of the county prosecutor wants more than the office pays, his recourse is to give up the position, just as any of us holding this office, who protest at the pay received, are equally free to do. One would hate to think that any of us would ultra vires take unauthorized additional compensation. A large problem in this case is the futility of trying to understand what the majority has in mind in going to such extremes in defense of a clear statutory violation and a misappropriation of public monies.
Ending on a happy note, the majority opinion potentially is a boon to the attorney general. For any services which it hereafter renders to the Idaho Board of Professional Engineers and Professional Land Surveyors, as provided in I.C. § 54-1222, either as legal advisor of the board, or in enforcement of any of the provisions of Chapter 12, Title 54 of the Idaho Code, including the prosecutions for violations, the reimbursement therefore of fees and expenses surely should go into the private coffers of the person who happens to hold that office. Certainly it would be illogical, if not insane, for the attorney general to take on that additional burden if he is nevertheless confined to his legislatively set salary. My own esteem of the attorney general is that he would not give any consideration to so doing, even if the legislature authorized him to do so by resorting to the subterfuge of “monies earned by contract” rather than “fees.”

. Writing opinions for the federal courts was not in the job description when I signed on. Helping out with our Court of Appeals' backlog was a pleasure. I flatly voted against the proposition that we do pro bono work for those courts in the federal system, but to no avail, and since may have the singular distinction of having written more pro bono opinions for the federal courts than my aspiring colleagues.